Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12-14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briechle et al. US 5348485 A.
In reference to claim  1, Briechle teaches a coupling bracket (80; fig. 2, 13) of an electronic shelving system (fig. 2), comprising: a bracket-coupling body (body of 80); one or more power couplers (pertaining to 87 that engages a power transmitting rail of rail 67.  See col. 3, lines 67-68 through col. 4, lines 1-2 mentions a wire for power in horizontal bus 126.  Col. 4, lines 34-35, the vertical rails 60 are wire by a connector 80 and a jumper 127 to the horizontal bus 126.  The contacts 87 of connector 80 engage the conductors 67) disposed in the bracket-coupling body (body of 80) ; one or more data couplers (pertaining to 87 that engages a data transmitting rail of rail 67. See col. 3, lines 67-68 through col. 4, lines 1-2 mentions a wire for bidirectional data in horizontal bus 126.  Col. 4, lines 34-35, the vertical rails 60 are wire by a connector 80 and a jumper 127 to the horizontal bus 126.  The contacts 87 of connector 80 engage the conductors 67) disposed in the bracket-coupling body (body of 87); and one or more integral fasteners (81; fig. 8) extending from the bracket-coupling body configured for fastening the coupling bracket to a shelving unit (60; fig. 2, 7) of the electronic shelving system.
In reference to claim  2, Briechle teaches the bracket-coupling body is 'U'-shaped (80 is seen to be U-shape, where 81 extends below the body of 80) with an end piece (body of 80 is seen as an ‘end piece’) between two side pieces (81; fig. 8).
In reference to claim  3, Briechle teaches the one or more power couplers and the one or more data couplers are disposed in the end piece of the bracket-coupling body (see fig. 8 where contacts 87 reside).
In reference to claim  7, Briechle teaches wherein the one or more integral fasteners (81) is a tongue configured to be inserted into a slot (space under 61; fig 4) of a slotted cable raceway (pertaining to 60) of a shelving unit of the electronic shelving system.  
In reference to claim  8, Briechle teaches an electronic shelving system (fig. 2), comprising: a shelving unit (121; fig. 2) of the electronic shelving system; and one or more coupling brackets (80; fig. 2, 13) of the electronic shelving system, wherein each coupling bracket includes a bracket-coupling body (body of 80), one or more power couplers (pertaining to 87 that engages a power transmitting rail of rail 67.  See col. 3, lines 67-68 through col. 4, lines 1-2 mentions a wire for power in horizontal bus 126.  Col. 4, lines 34-35, the vertical rails 60 are wire by a connector 80 and a jumper 127 to the horizontal bus 126.  The contacts 87 of connector 80 engage the conductors 67) disposed in the (pertaining to 87 that engages a data transmitting rail of rail 67. See col. 3, lines 67-68 through col. 4, lines 1-2 mentions a wire for bidirectional data in horizontal bus 126.  Col. 4, lines 34-35, the vertical rails 60 are wire by a connector 80 and a jumper 127 to the horizontal bus 126.  The contacts 87 of connector 80 engage the conductors 67) disposed in the bracket-coupling body, and one or more integral fasteners (81) extending from the bracket-coupling body configured for fastening the coupling bracket to the shelving unit (121) of the electronic shelving system.
In reference to claim  9. The electronic shelving system of claim 8, wherein the shelving unit includes at least a pair of shelving standards (not shown, but a part of 120 that securely supports shelf 121.  See col. 11, lines 5-17, which mentions moving the shelf 121 to a different position on the gondola 120) configured to hold brackets (left and right arms of the shelf that mount onto gondola 120.  See ‘arm’ image below) for shelves or shelves with integrated brackets, and at least one slotted cable raceway (60; fig. 4.  The slot is seen as the space between 69; fig. 4) between the pair of shelving standards.

    PNG
    media_image1.png
    566
    814
    media_image1.png
    Greyscale

In reference to claim  12, Briechle teaches wherein the bracket-coupling body is 'U'- shaped (80 is seen to be U-shaped, where 81 extends below the body of 80) with an end piece (the body of 80 is seen as an ‘end piece’) between two side pieces (81).
In reference to claim  13, Briechle teaches the one or more power couplers and the one or more data couplers are disposed in the end piece of the bracket-coupling body (see fig. 8 where contacts 87 reside).
In reference to claim  14, Briechle teaches each side piece of the two side pieces (81) includes an end portion (distal end of 81) having a cutaway (pertaining to the hook shape of 81) to facilitate fastening the coupling bracket (80) to the shelving unit of the electronic shelving system.
In reference to claim  18, Briechle teaches a method for an electronic shelving system (fig. 2), comprising: installing n coupling brackets (80) in a shelving unit (121) of the electronic shelving system, wherein each coupling bracket of the n coupling brackets includes a bracket-coupling body (body of 80) with one or more power couplers pertaining to 87 that engages a power transmitting rail of rail 67.  See col. 3, lines 67-68 through col. 4, lines 1-2 mentions a wire for power in horizontal bus 126.  Col. 4, lines 34-35, the vertical rails 60 are wire by a connector 80 and a jumper 127 to the horizontal bus 126.  There are two power cables within the vertical rail 60.  Further, the contacts 87 of connector 80 engage the conductors 67) and one or more data couplers (pertaining to 87 that engages a data transmitting rail of rail 67. See col. 3, lines 67-68 through col. 4, lines 1-2 mentions a wire for bidirectional data in horizontal bus 126.  Col. 4, lines 34-35, the vertical rails 60 are wire by a connector 80 and a jumper 127 to the horizontal bus 126.  The contacts 87 of connector 80 engage the conductors 67) disposed therein, and wherein the shelving unit (121) includes at least one slotted cable raceway (60; fig. 4.  The slot is seen as the space between 69; fig. 4) between a pair of shelving standards ((not shown, but a part of 120 that securely supports the left/right arms of shelf 121.  See ‘arm’ image below.  Further, see col. 11, lines 5-17, which mentions moving the shelf 121 to a different position on the gondola 120) of the shelving unit (121); running at least n + 1 power cables (100; fig. 13.  See fig. 13 where 100 is  inserted and clamped in place in 60.  Further, cable 100 is a part of connector 80 and there are multiple connectors 80 mated to raceway 60.  Therefore, there are multiple n+1 power cables 100 in raceway 60) or data cables through the slotted cable raceway of the shelving unit (see fig 4); and coupling at least two power cables to each other through a power coupler (pertaining to 87 of 80 that engages of a coupling bracket or at least two data cables to each other through a data coupler of the coupling bracket.

    PNG
    media_image1.png
    566
    814
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 4-6, 10, 11, 15-17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        
06/10/2021